Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 23, 2021

                                      No. 04-20-00604-CV

                          IN THE INTEREST OF A.R.M., A CHILD

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00201
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        Appellant, A.M., Jr., appeals the trial court’s termination of his parental
rights. The court-appointed attorney for appellant filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which she asserts there are no meritorious issues
to raise on appeal. We have held that in parental-termination appeals, a procedure akin
to Anders is necessary to best protect the statutory right to counsel on appeal, to provide a
procedural mechanism for counsel to fulfill her ethical obligations, to assist the court in deciding
appeals, and to provide consistent procedures for all indigent litigants. In re R.R., No. 04-03-
00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.); see In re P.M.,
520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders procedures in appeal from
order terminating parental rights). In compliance with the procedure set out in Anders,
appellant’s attorney certified that, on February 22, 2021, she served copies of the brief and
motion on appellant, and informed appellant of his right to review the record and file his own
brief, and has explained to appellant the procedure for obtaining the record. See Nichols v. State,
954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177
n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel also provided appellant with a “Motion for
Pro Se Access to Appellate Record.” See Kelly v. State, 436 S.W.3d 313 (Tex. Crim.
App. 2014); In re A.L.H., No. 04-18-00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San
Antonio Aug. 15, 2018, no pet.); In re R.R., 2003 WL 21157944, at *4.

        If appellant wishes to obtain a copy of the record, he must file his written request with
this court no later than March 4, 2021.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court